16-811
     Zheng v. Sessions
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A095 764 339
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   20th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   QIUYUN ZHENG,
14            Petitioner,
15
16                       v.                                          16-811
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Farah Loftus, Los Angeles, CA.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Bernard
27                                       A. Joseph, Senior Litigation
28                                       Counsel; Kate D. Balaban, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5       Petitioner Qiuyun Zheng, a native and citizen of the

 6   People’s Republic of China, seeks review of a February 25, 2016,

 7   decision of the BIA affirming a March 9, 2015, decision of an

 8   Immigration Judge (“IJ”) denying him asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Qiuyun Zheng, No. A095 764 339 (B.I.A. Feb. 25,

11   2016), aff’g No. A095 764 339 (Immig. Ct. N.Y. City Mar. 9,

12   2015).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed the

15   IJ’s decision as modified by the BIA, i.e., minus the bases for

16   denying relief that were not considered by the BIA.         See Xue

17   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

18   2005).      The    applicable   standards   of   review   are   well

19   established.      See 8 U.S.C. § 1252(b)(4)(B); see also Chuilu

20   Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009).

21       To qualify for asylum, Zheng was required to demonstrate

22   that he suffered past persecution or has a well-founded fear

                                       2
1    of future persecution on account of his resistance to the family

2    planning    policy.     See   8 U.S.C.    § 1101(a)(42);     8 C.F.R.

3    §§ 1208.13(b), 1208.16(b); see also Shi Liang Lin v. U.S. Dep’t

4    of Justice, 494 F.3d 296, 309-10, 313 (2d Cir. 2007) (holding

5    that alien cannot obtain asylum based on harm suffered by a

6    spouse or partner).      The agency did not err in finding that

7    Zheng’s burden was not satisfied because he failed to submit

8    reasonably available, reliable evidence to corroborate his

9    claim that family planning officials detained and beat him for

10   posting a sign expressing opposition to China’s family planning

11   policy, and that he escaped detention and was able to flee China

12   despite his fugitive status with the assistance of a smuggler.

13        “The testimony of the applicant may be sufficient to

14   sustain the applicant’s burden without corroboration, but only

15   if   the   applicant   satisfies   the   trier   of   fact   that   the

16   applicant’s testimony is credible, is persuasive, and refers

17   to specific facts sufficient to demonstrate that the applicant

18   is a refugee.”    8 U.S.C. § 1158(b)(1)(B)(ii); see also Chuilu

19   Liu, 575 F.3d at 196-97.      In this case, it was reasonable for

20   the agency to require corroboration because Zheng’s testimony

21   was not sufficiently detailed to be persuasive.         See 8 U.S.C.

22   § 1158(b)(1)(B)(ii) (“Where the trier of fact determines that

                                        3
1    the   applicant   should   provide   evidence   that   corroborates

2    otherwise credible testimony, such evidence must be provided

3    unless the applicant does not have the evidence and cannot

4    reasonably obtain the evidence.”); see also Chuilu Liu, 575 F.3d
5    at 196-97.    Moreover, the agency properly identified the

6    missing evidence, noting that Zheng failed to submit a statement

7    from the friend who helped him create the sign that resulted

8    in his arrest, a certified medical report, or evidence that he

9    borrowed money to pay a significant sum to smugglers.        Zheng

10   failed to explain why he did not provide this evidence.         See

11   Chuilu Liu, 575 F.3d at 198 (“[T]he alien bears the ultimate

12   burden of introducing such evidence without prompting from the

13   IJ.”).   Furthermore, although Zheng submitted letters from his

14   former fiancée, aunt, and father, the agency did not err in

15   declining to credit those letters because they were unsworn.

16   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring

17   to agency’s decision to afford little weight to relative’s

18   letter because it was unsworn and from an interested witness).

19         Accordingly, the agency reasonably concluded that Zheng

20   failed to satisfy his burden of demonstrating past persecution

21   or a well-founded fear of future persecution on account of his

22   opposition to the family planning policy.       See Chuilu Liu, 575

                                      4
1 F.3d at 196-98.    That finding is dispositive of asylum,

2   withholding of removal, and CAT relief because all three forms

3   of relief were based on the same factual predicate.   See Paul

4   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

5       For the foregoing reasons, the petition for review is

6   DENIED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe, Clerk




                                  5